DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Two (2) sheets of formal drawings were filed on 2/16/2021 and have been accepted by the Examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 1-20, distinguishes over the prior of record for the following reasons: the closest prior art record belongs to the US Patent Application Publication to Mills 2002/0067900US.
In regards to Claims 1 and 18, Mills teaches an optical ribbon contain fiber, the ribbon is made of two separate matrices wherein printing is disposing on the 2nd matrix. 
Mills does not teach “a primary matrix into which the plurality of optical fibers are embedded, wherein the primary matrix comprises a base resin and an opacifier pigment; a secondary matrix disposed around the primary matrix; a layer of printing disposed between the primary matrix and the secondary matrix; secondary matrix has a contrast ratio of from 0.2 to 0.9 as measured according to ASTM D2805” along with other limitations as recited in claims 1 and 18.
Claims 2-17 are dependent on claim 1, claims 19-20 are dependent on claim 18. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874